08/30/2021


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 21-0001

                                      PR 21-0001
                                  _________________

 JOHN C. OPITZ,

             Petitioner,

       vs.                                                        ORDER

 SHERRIE R. REED,

             Respondent.
                                  _________________

      John C. Opitz has filed an affidavit in support of his request to disqualify the
Honorable Michael F. McMahon from presiding in Cause No. BDR-2010-248 in the First
Judicial District Court, Lewis and Clark County, pursuant to § 3-1-805, MCA.
      The basis for the affidavit appears to be Opitz’s disagreement with the District
Court’s rulings in this matter. However, § 3-1-805(1)(b), MCA, provides that an affidavit
cannot be based solely on rulings in the case which can be addressed on appeal.
      THEREFORE,
      IT IS ORDERED that the motion to disqualify Judge McMahon is VOID and
thereby DENIED.
      The Clerk is directed to provide copies of this Order to the Clerk of the District
Court of Lewis and Clark County for notification to all parties in Cause No.
BDR-2010-248, and to the Honorable Michael F. McMahon.




                                                                            Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                                 August 30 2021